Citation Nr: 0405871	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
left and right varicoceles.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left shoulder, with Muscle Group 
II involvement, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a left triceps injury, with Muscle group VI 
involvement.

5.  Entitlement to an increased (compensable) evaluation for 
furunculosis of the buttocks.

6.  Entitlement to a total rating based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Richard La Pointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of an increased evaluation for furunculosis of the 
buttocks and entitlement to a total rating based upon 
individual unemployability are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part. 


FINDINGS OF FACT

1.  Impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships have been demonstrated.

2.  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships, have not been demonstrated.

3.  The veteran's right and left varicoceles do not cause 
atrophy of the testes or urinary tract infections.  

4.  Severe muscle injury as a residual of a shell fragment 
wound of the left shoulder with Muscle Group II involvement 
has not been demonstrated. 

5.  Moderate muscle injury resulting from residuals of a left 
triceps injury, with Muscle group VI involvement, has not 
been demonstrated.  

6.  The scar area resulting from the left shoulder shrapnel 
wound has been described as tender and painful.

7.  Mild incomplete paralysis of the left ulnar nerve as a 
residual of a left shoulder/left triceps shell fragment wound 
has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD, and no 
more, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 
(2003).

2.  The criteria for a compensable evaluation for right and 
left varicoceles have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.115a & b, Diagnostic 
Codes 7523, 7524, 7525 (2003).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of shell fragment wounds of the left shoulder 
with Muscle Group II involvement, have been met to the extent 
that a 10 percent evaluation for mild incomplete paralysis of 
the left ulnar nerve is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Codes 5201, 5202, 5203, 5302, 8516 (2003).

4.  The criteria for a compensable evaluation for residuals 
of a left triceps injury, with Muscle group VI involvement 
have been met to the extent that a 10 percent evaluation for 
painful and tender scars as residuals of a left shoulder 
shell fragment wound is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002 & 2003) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In this case, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 2002 and April 
2003 rating determinations, the April and July 2003 SOCs, and 
the September 2003 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim.  
In a June 2002 letter, the RO informed the veteran of the 
VCAA.  It specifically notified the veteran of VA's duty to 
notify him about his claim, VA's duty to assist him, what 
evidence the RO had, what the veteran could do to help with 
his claim, what had been done with his claim, where and when 
to send information, and where to contact VA if he had any 
questions or needed assistance.  In a November 2002 letter, 
the RO again notified the veteran about VA's duty to assist 
him, VA's duty to notify him about his claim, what he could 
do, where and when to send information, and where to contact 
VA if he had any questions or needed assistance. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal.  VA has met 
all VCAA duties.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


PTSD

Service connection is currently in effect for PTSD, which has 
been assigned a 30 percent evaluation.  

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

A review of the record demonstrates that the RO granted 
service connection for an anxiety state in a May 1968 rating 
determination.  

In June 2002, the veteran requested an increased evaluation.  

In August 2002, the veteran was afforded a VA examination.  
At the time of the examination, the veteran complained of 
chronic sleep problems with combat-related nightmares 
occurring about every two weeks.  He also noted Vietnam 
flashbacks triggered by loud noises, planes, and choppers.  
The veteran further reported having hypervigilance, increased 
startle response, and paranoia.  He complained of some 
anxiety and shaky spells but had no panic attacks.  He also 
noted having depression but no crying spells.  He had no 
suicidal ideations and stated that he was a loner.  He also 
had no close friends and no social life.  He indicated that 
he did not like crowds.  The veteran noted temper-anger 
problems and stated that he had a gun at home.  There were no 
homicidal ideations just verbal arguments.  The veteran also 
noted having concentration and memory problems.  

The veteran stated that he was not receiving any psychiatric 
treatment, that he had not been hospitalized, and that he was 
not on any medication.  He retired from the Post Office in 
1992 due to medical reasons.  He indicated that he was 
receiving Social Security Disability.  He had been married 
twice, with the current marriage being 33 years in duration.  
An average day included doing chores around the house, 
gardening, carpentry, playing with his grandchildren, and 
watching TV.  

Mental status examination revealed that the veteran was 
nicely dressed and groomed.  He was cooperative and acted 
appropriately for the examination.  His affect was depressed 
as was his mood.  He was tearful on occasion.  His speech was 
coherent and his thought process was linear.  As to content 
of thought, there was no evidence of psychosis and no 
loosening of associations.  There were no suicidal, 
homicidal, or paranoid ideations.  He was oriented times four 
and had good recent and remote memory.  Cognitive functions 
were grossly intact.  Insight and judgment were fair to good.  

A diagnosis of chronic PTSD was rendered.  The examiner 
indicated that the veteran's psychosocial and environmental 
stressors were moderate to severe secondary to PTSD, 
primarily involving sleep disturbance, depression, and social 
isolation.  The examiner assigned a GAF score of 50 and 
stated that it had been 50 over the past year.  

In February 2003, the veteran was afforded another VA 
examination by the same VA examiner.  At the time of the 
examination, the veteran reported continuing problems with 
sleep, which had worsened over the past six months.  He also 
noted having combat-related nightmares about twice a month.  
The veteran complained of worsening hypervigilance, about the 
same increased startle response, and about the same 
flashbacks.  He also noted worsening depression.  There was 
no suicidal ideation.  He also had no crying spells.  His 
anxiety, panic attacks, and shaky spells were about the same 
as the last examination.  The veteran noted a worsening 
temper and increased anger.  There was no homicidal ideation.  
He mostly had verbal arguments.  His difficulties with memory 
and concentration were about the same.  He complained of 
worsening isolation and again reported he was a loner with no 
close friends.  He had no social life and did not like 
crowds.  An average day included reading and doing chores.  

Mental status examination revealed that the veteran was 
nicely groomed and dressed and that he was appropriate and 
cooperative for the interview.  His affect and mood were 
depressed and anxious.  His speech was coherent and his 
thought process was linear.  Content of thought revealed no 
evidence of psychosis and there was no loosening of 
associations.  He was oriented times 4 and there were no 
suicidal, homicidal, or paranoid ideations present.  He had 
good remote and recent memory and good recall.  His cognitive 
functions were grossly intact and his insight and judgment 
were fair to good.  

A diagnosis of chronic PTSD was rendered.  The examiner rated 
the veteran's psychosocial and environmental stressors as 
moderate to severe secondary to PTSD, primarily relating to 
sleep disturbance, depression, and social isolation.  The 
examiner again assigned a GAF score of 50.

The criteria for a 50 percent evaluation for PTSD have been 
met.  At the time of his August 2002 VA examination, the 
veteran complained of chronic sleep problems with combat-
related nightmares.  He also reported having flashbacks, 
hypervigilance, increased startle response, and paranoia.  He 
further indicated that he was depressed and had some anxiety 
and shaky spells.  He also noted having temper-anger problems 
and concentration and memory problems.  Moreover, the August 
2002 examiner stated that the veteran's psychosocial and 
environmental stressors were moderate to severe secondary to 
his PTSD and that they primarily involved sleep disturbance, 
depression, and social isolation.

In addition, at the time of his February 2003 VA examination, 
the veteran reported worsening problems with sleep and 
hypervigilance.  He also noted that his other symptoms had 
not improved and had basically remained the same.  The 
examiner again rated the veteran's psychosocial and 
environmental stressors as moderate to severe secondary to 
PTSD, primarily involving sleep disturbance, depression, and 
social isolation.

Furthermore, the examiner assigned a GAF score of 50 at the 
time of each examination.  As noted above, scores ranging 
from 41 to 50 reflect serious symptoms.  

Although not all of the criteria for a 50 percent evaluation 
have been met, the overall symptomatology more closely 
reflects that necessary for a 50 percent evaluation.

With regard to the criteria necessary for a 70 percent 
evaluation, the next higher evaluation, the Board notes that 
there having been no findings of obsessional rituals which 
interfere with routine activities.  As to the veteran's 
speech, the Board notes that it was found to be coherent at 
the time of both VA examinations.  The veteran has also not 
reported having near continuous panic attacks.   

As to spatial disorientation, the Board notes that the 
veteran was found to be oriented times four at the time of 
both VA examinations. 

There have also been no findings of neglect of personal 
hygiene or appearance.  The veteran was found to be neatly 
groomed and dressed at the time of each VA examination.  As 
to relationships, the Board notes that he continues to live 
with his wife and remains married to her.  There have also 
been no reports of periods of violence. 

Moreover, the examiner indicated that the veteran's 
psychosocial and environmental stressors were only moderate 
to severe secondary to his PTSD. 

As such, the veteran's symptoms do not meet the requirements 
for an evaluation in excess of 50 percent for PTSD.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent and there is no doubt to 
be resolved.  Although the veteran has expressed his opinion 
regarding the degree of his impairment, the most probative 
evidence consists of the medical evidence prepared by skilled 
medical professionals, which demonstrates that an evaluation 
in excess of 50 percent is not warranted.  


Left and Right varicocele

A review of the record demonstrates that the RO granted 
service connection for left and right varicocele in a May 
1968 rating determination and assigned a noncompensable 
evaluation.  

When evaluating the impairment caused by the veteran's left 
and right varicoceles, it must be noted, as an initial 
matter, that this disability is not specifically found within 
the rating schedule.  Pursuant to 38 C.F.R. § 4.20 (2003), 
when a disability is not found within the rating schedule, it 
is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  In view of this, the RO has rated the veteran's 
left and right varicoceles under Diagnostic Code 7524, which 
provides that removal of one testis warrants a noncompensable 
disability evaluation.  Removal of both testis warrants a 30 
percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 
7524.

The complete atrophy of one testicle warrants a 
noncompensable rating under Diagnostic Code 7523.  A 20 
percent rating is warranted for complete atrophy of both 
testicles.  38 C.F.R. § 4.115b, Diagnostic Code 7523.

A varicocele may also be rated by analogy to epidymo-
orchitis, chronic only.  A rating may be assigned as for 
urinary tract infection.  A 10 percent evaluation may be 
assigned for urinary tract infection with long term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  A 30 percent evaluation 
may be assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management. 38 C.F.R. § 4.115b; Diagnostic Code 7525.

In June 2002, the veteran requested increased evaluations for 
his left and right varicoceles.  

In August 2002, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported 
occasional leakage of urine but this had never reached the 
point of his seeking medical advice.  There was no history of 
urinary tract problems.  The veteran did not have recurrent 
urinary tract infections or renal colic.  He also had no 
acute nephritis and had never been hospitalized for urinary 
tract disease.  The veteran stated that he had no urinary 
discomfort or problems at the present time.  

Physical examination revealed no abnormality of the 
uncircumcised penis.  The testicles were normal.  There were 
no masses present.  The epididymis was normal.  Around the 
left testicle, there were some enlarged veins consistent with 
varicocele.  None were palpable around the right testicle.  
There were no abnormalities found on examination of the 
testicles or penis.  There was no fistula and no specific 
residuals of genitourinary disease.  There was no testicular 
atrophy and sensation was normal.  

A diagnosis of asymptomatic bilateral varicocele was 
rendered.  The examiner noted that there was a small 
varicocele palpable on the left side but none palpable on the 
right side.  

At the time of a February 2003 VA examination, the veteran 
reported urinating every two to three hours and having 
nocturia once a night.  He noted some post-void dribbling but 
no other problems associated with his urinary tract.  He 
denied any incontinence.  He had had no surgery on his 
urinary tract and had no recurrent infections.  Inspection of 
the penis revealed a normal in size penis with two small 
testes and a small tender 1.5 x 1 cm. varicocele above the 
left testis.  There was no fistula noted.  The testes were of 
small size and small consistency.  A diagnosis of left 
varicocele was rendered at that time.  

The criteria for a compensable evaluation have not been met.  
At the time of the August 2002 VA examination, there were no 
abnormalities found on examination of the testicles and there 
was no testicular atrophy.  Although the veteran's testes 
were noted to be of small size and consistency at the time of 
the February 2003 VA examination, there was no atrophy found.  
As such, a compensable evaluation would not be warranted 
under 7523 or 7524.  

With regard to DC 7525, the Board notes that at the time of 
his August 2002 VA examination, the veteran reported that he 
did not have recurrent urinary tract infections.  He also 
stated that he had never been hospitalized for urinary tract 
disease.  He further indicated that he had no urinary 
discomfort or problems at the time of the examination.  
Moreover, at the time of his February 2003 VA examination, 
the veteran again reported having had no surgery on his 
urinary tract and no recurrent infections.  Furthermore, the 
August 2002 VA examiner diagnosed the veteran as having 
asymptomatic bilateral varicocele.  Thus, a compensable 
evaluation would also not be warranted under DC 7525.  

Although the veteran has expressed his opinion regarding the 
degree of his impairment, the most probative evidence 
consists of the medical evidence prepared by skilled medical 
professionals, which demonstrates that a compensable 
evaluation is not warranted.  


Left Shoulder and Left Triceps

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2002).  The evidence 
shows the veteran is right-hand dominant. Thus, his right 
upper extremity is his major extremity for rating purposes.

The Board further notes that under the laws administered by 
VA, disabilities of the shoulder and arm may also be rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 
(2003).  Normal ranges of motion of the shoulder are forward 
elevation (flexion) from zero to 180 degrees, abduction from 
zero to 180 degrees, and internal and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2003).

Diagnostic Code 5200 provides that a 20 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the minor upper extremity. Ankylosis is considered 
favorable when abduction is to 60 degrees and the individual 
can reach his/her mouth and head.  A 30 percent evaluation 
requires ankylosis that is intermediate between favorable and 
unfavorable ankylosis.  A 40 percent evaluation requires 
unfavorable ankylosis when abduction is limited to 25 degrees 
from the side.

Limitation of arm motion is evaluated under Code 5201.  The 
minimum compensable evaluation for the non-dominant arm is 20 
percent, which is assigned when arm motion is limited to the 
shoulder level.  A 20 percent evaluation is also warranted 
where motion is limited to midway between the side and 
shoulder level.  The maximum schedular rating of 30 percent 
is assigned when arm motion is limited to 25 degrees from the 
side.

Diagnostic Code 5202 provides that a 20 percent evaluation 
may be assigned for malunion of the humerus of the minor 
upper extremity with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level.  A 
20 percent evaluation is also assigned for malunion of the 
humerus of the minor upper extremity with marked deformity or 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent evaluation requires fibrous union of the humerus.  A 
50 percent evaluation requires nonunion of the humerus (a 
false, flail joint).  An 70 percent evaluation requires loss 
of the head of the humerus (flail shoulder).

Under Diagnostic Code 5206, a noncompensable rating is 
warranted if flexion of the forearm is limited to 110 
degrees.  A 10 percent rating is warranted if flexion is 
limited to 100 degrees.  A 20 percent rating is warranted for 
flexion limited from 90 to 70 degrees.

Under Diagnostic Code 5207, a 10 percent rating is warranted 
if extension of the major forearm is limited from 45 to 60 
degrees.  A 20 percent rating is warranted if extension is 
limited from 75 to 90 degrees.  Note that there is no 0 
percent rating under this diagnostic code.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31.

The current VA regulations relating to muscle injuries state:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups which act upon an 
ankylosed joint, with the following exceptions: (1) groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated. (d)  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55 (2003).

Factors to be considered in the evaluation of muscle 
disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (2003).

Diagnostic Code 5302 pertains to evaluation of Muscle Group 
II, the extrinsic muscles of the shoulder, which consist of 
the pectoralis major II, the latissimus dorsi and teres 
major, the pectoralis minor and the rhomboid.  For the minor 
arm, moderately severe disability warrants assignment of a 20 
percent evaluation.  Severe disability warrants assignment of 
a 30 percent disability evaluation.  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group VI (extensor muscles of the elbow) of either the 
major or minor upper extremity.  A 10 percent evaluation 
requires moderate injury.  A 20 percent evaluation requires 
moderately severe injury of the minor upper extremity.  A 30 
percent evaluation requires severe injury of the upper minor 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5306.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Service medical records show that the appellant sustained a 
penetrating shell fragment wound of the posterior left 
shoulder on March 7, 1967.  Physical examination conducted at 
the time of his hospital admission revealed a transverse 
laceration of the posterior aspect of the left shoulder which 
was closed.  It was also noted that the appellant was unable 
to completely abduct the arm at the time of admission.  There 
was no evidence of nerve or vascular injury.  The wound was 
debrided and irrigated.  No fragments were found on 
radiographic evaluation or "exploratich."  The clinical 
report indicated that half of the sutures were removed on 
March 19, 1967, with the remainder of the sutures removed on 
March 20, 1967.  The wound appeared to be fairly well healed.  
Active physiotherapy was thereafter initiated with range of 
motion exercises of the left shoulder.  The shoulder 
condition was noted to improve.  The veteran achieved full 
range of motion of the left shoulder by April 28, 1967, with 
complete strength regained.  He was returned to duty on April 
29, 1967.  A discharge diagnosis of fragment wound to the 
left posterior shoulder was rendered.

Examination on separation from service, conducted in February 
1968, was negative for diagnostic findings.  It was noted 
that evaluation of the upper extremities showed the veteran 
to be unable to raise his left arm.  In conjunction with this 
physical examination, the appellant was evaluated for 
residuals of his shrapnel wound to the left shoulder.  A 
February 1968 orthopedic consultation report referenced 
diagnosis of an old healed shrapnel wound at the 
posterioinferior portion of the left axilla, completely 
healed.  It was noted that the veteran had full use of the 
left arm.  Some grating was present in the joint.  X-ray 
studies were negative for any abnormalities of the left upper 
extremity. 

In his original application for compensation benefits, the 
veteran sought service connection for residuals of his 
shrapnel wound of the left shoulder.

The veteran underwent a VA examination in May 1968.  During 
the examination, he reported some distress associated with 
the left shoulder, described as a "burning" pain in the 
front of the shoulder.  The veteran experienced this pain 
particularly when he attempted to utilize the arm when held 
out from the side, and twisted with the palm faced downward.  
He denied any swelling, redness, or fever involving the 
joint.  It was noted that the wound had not opened or 
drained.  On examination, the wound was found to be located 
on the posterior surface of the upper arm along the posterior 
margin of the deltoid over the origins of the triceps muscle 
and possibly involved a little of the origins of the 
latissimus dorsi on the left side and possibly the teres 
major.  The scar was noted to be three inches in length and 
three-eighths of an inch in width.  It was partially fixed 
and slightly tender, but not depressed.  There was no 
palpable induration beneath it or any evidence of any foreign 
body or bone distortion.

The circumference of the left arm in the deltoid area was 
seven-eighths inch smaller than the right arm circumference.  
He was slightly guarded with full abduction of the left 
shoulder and there was some crepitation palpable in the 
anterior subdeltoid area over the greater tuberosity of the 
humerus.  The left arm was also noted to be one quarter inch 
smaller in the biceps and forearm circumferences.  The 
veteran exhibited "very excellent motion throughout the 
forearms, wrists and fingers."  He also had full range of 
motion in the extremities.  X-ray studies of the left 
shoulder showed no bony or soft tissue abnormality.  There 
were no metallic foreign bodies detected.  The examiner 
diagnosed residuals of healed shell fragment wound of the 
left shoulder, posteriorly.

In May 1968, the RO granted service connection for residuals 
of a healed shell fragment wound of the left shoulder, 
posteriorly, involving Muscle Group II.  A 20 percent rating 
evaluation was assigned for this disability.

The veteran underwent VA examination in August 1992.  At the 
time of the examination, he complained of increasing weakness 
and pain in the left shoulder and muscles of the left 
shoulder.  He also noted weakness and pain of the left 
biceps, and of the biceps locking up when he was holding 
anything in his left arm.  The veteran also noted pain in the 
left shoulder associated with all positions of his left arm.  
Physical examination showed a scar along the posterior aspect 
of the upper arm adjacent to the axilla.  There was 
questionable slight weakness of the biceps of the left arm.  
He exhibited normal internal and external rotation of the 
left shoulder.  The veteran could swing his left arm from a 
vertical position over his head to downward vertical, with 
good muscle strength in between.  He was capable of downward 
rotation of the scapula.

He was also able to swing his arm forward and backward with 
good muscle strength in between.  There was some crepitus in 
the left shoulder joint with rotation of the shoulder.  The 
examiner noted that there did not appear to be any tenderness 
or loss of muscle mass in the left arm.  There was pain at 
the shoulder joint with any motion of the left arm, which the 
veteran related to the shoulder joint or to the left biceps 
area.  It was noted that aside from some questionable 
weakness of the left biceps, the motor muscle strength 
appeared to be intact in all of the shoulder muscles.

The veteran also underwent VA examination in September 1996.  
He reported continued left shoulder symptomatology since 
service.  The veteran noted subjective complaints of painful 
popping of the shoulder upon abduction and external rotation.  
He avoided all activities which required these types of 
motion of the left shoulder. The veteran likened his symptoms 
to the shoulder feeling as if it were "slipping out of [the] 
joint."  On examination, there was a seven centimeter 
vertical scar located over the posterior of the upper left 
arm.  There was slight loss of muscle mass of the underlying 
lateral head of the triceps.  There was no deltoid atrophy.  
Both forearms had a circumference of 31 centimeters.

The veteran performed asymmetrical push-ups, leaning toward 
the left side.  Range of motion, bilaterally, was measured 
from 30 degrees extension to 170 degrees flexion.  Abduction 
was measured to 160 degrees, with external rotation measured 
to 80 degrees.  On internal rotation, he was able to reach to 
the twelfth thoracic spinous process with his thumbs.  There 
was a positive apprehension sign with passive abduction and 
external rotation of the shoulder.  This motion was noted to 
elicit pain.  Manual motor tests of the upper extremities 
showed normal strength of both biceps and deltoids, but only 
good strength of the left triceps.  Wrist extensor strength 
was normal.  Grip, tip, pinch, and key pinch strengths were 
noted to be normal and symmetrical.  Radiographic examination 
of the left shoulder revealed no retained metallic fragments.  

Evaluation of the cervical spine showed narrowing of the C4-5 
intervertebral disc with associated marginal osteophytes.  
The examiner commented that the symptoms of painful catching 
and sense of the shoulder slipping out of joint combined with 
the physical finding of a positive apprehension sign and 
radiographic findings of slight deformity of the humeral head 
and defects in the glenoid were all consistent with the 
diagnosis of recurrent subluxation of the shoulder.  He 
stated that it was highly probable that the original fragment 
wound damaged a portion of the proximal triceps muscle and 
the shoulder capsule.  He noted that the veteran probably 
sustained a traumatic subluxation of the shoulder at the time 
of his original injury.  His condition was best described as 
a traumatic arthritis of the shoulder.  There was no evidence 
of associated nerve damage.  He noted that although 
radiograms of the neck showed degenerative disc disease at 
C4-5, this was not causally related to the findings in the 
shoulder and produced no additive impairment of shoulder 
function.

The diagnosis was injury to the left triceps muscle, Group 
VI, manifested by mild weakness of elbow extension and by 
visible decrease in proximal muscle mass; and traumatic 
arthritis of the left shoulder manifested by painful shoulder 
motion in abduction and external rotation, positive 
apprehension sign and characteristic radiographic changes.

In a November 1996 rating determination, the RO granted 
service connection for injury to the left triceps with Muscle 
Group VI involvement, as secondary to the veteran's service-
connected shell fragment wound , left shoulder, Muscle Group 
II, and assigned a noncompensable disability evaluation.  

In June 2002, the veteran requested increased evaluations for 
his shell fragment wound residuals.  

In August 2002, the veteran was afforded a VA examination.  
The examiner noted that the veteran sustained a shrapnel 
injury from a rocket in March 1967.  The entry wound was 
posterior to the left shoulder and there was no exit.  Since 
that time, the veteran had complained of pain in the shoulder 
and limitation of motion.  He also stated that he had pain in 
his neck and aching pain and weakness in his left arm.  He 
reported an increase in the weakness of the left arm, 
particularly when lifting or carrying out several motions 
involving the use of the shoulder and elbow.  He stated that 
this had been noticeable over the past three years.  He noted 
that his left shoulder hurt all the time.  

The veteran indicated that he had pain all the time, that was 
worse on occasion.  Any lifting or jerking movement involving 
the left shoulder or left arm aggravated it and the pain 
increased for two or three weeks after it was aggravated.  
During these exacerbations of pain, there was marked 
limitation of motion because of the pain, which he tried to 
relieve by lying down.  The veteran described joint pain in 
the muscles that felt like splinters on any movement and 
indicated this had been present since the injury and was 
increasing.  He reported that his left arm was becoming 
generally weaker, particularly with movements involving the 
shoulder such as lifting or pushing.  There were no muscle 
tumors.  

Physical examination revealed a scar situated on the 
posterior left shoulder extending laterally from the axilla, 
7 cm x 1 cm.  The scar was adherent to the underlying tissue.  
The scar was not sensitive itself, but pressure over the scar 
increased the muscle pain below the scar.  

There was no evidence of tendon damage.  Muscle strength was 
limited.  The veteran had diminished strength in extension of 
the elbow when tested against resistance.  He also had 
diminished strength when lowering the arm from the vertical 
to the hanging position as compared with the right arm.  
There was no muscle herniation.  The veteran was still able 
to move the shoulder to accomplish the activities of daily 
living but there was pain on shoulder movement.  Abduction 
was from 0 to 120 degrees, flexion was from 0 to 100 degrees, 
and internal and external rotation was from 0 to 60 degrees.  
A diagnosis of gunshot wound posterior left shoulder, with 
muscle damage involving Muscle Groups II and VI, with 
increasing weakness of the left arm secondary to the muscle 
groups involved, was rendered.  

In February 2003, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having intermittent muscle and joint pain in the 
left shoulder area.  He also stated that he had pins and 
needles sensation in the left shoulder and posterior left 
arm.  The veteran reported having numbness and tingling down 
his left arm and hand.  He also indicated that he had deep 
muscle and shoulder joint pain which interfered with his 
ability to use his arm effectively.  There were no tumors.  

Physical examination revealed an entry wound in the posterior 
axillary area.  There was a scar that was approximately 7 cm 
x 1 cm located in the posterior left axilla involving the 
shoulder joint as well as the upper portion of the arm.  
There was no tissue loss or muscle loss evident.  There was 
definite scar formation but the scar was not tender to the 
touch.  It was adherent to the underlying tissue in the left 
axilla.  There did not appear to be any tendon damage; 
however, the veteran was noted to have limited range of 
motion of the left shoulder.  There was no bone or joint 
damage.  There was decreased sensitivity to pin prick in the 
fourth and fifth digit of the left hand and the 
posterolateral surface of the left arm up to the shoulder 
area.  

The veteran had fair strength in his left arm; however, the 
arm was not as strong as the right arm.  There was pain in 
the left shoulder when the arm was moved against the 
examiner's resistance.  There was minimal pain in the left 
triceps muscle with extension of the arm.  There was no 
muscle herniation.  Range of motion was as follows:  
abduction 0 to 105 degrees, forward flexion 0 to 120 degrees, 
extension and external rotation 0 to 50 degrees actively, but 
0 to 90 degrees passively.  Internal rotation was from 0 to 
90 degrees with popping and crepitus in that joint.  X-rays 
revealed no degenerative changes.  Diagnoses of status post 
shrapnel wound of the left shoulder with residual pain, 
limited range of motion of the left shoulder, weakness of the 
left arm, and ulnar neuropathy, were rendered. 

The criteria for an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left shoulder have not 
been met.  The veteran has not met the necessary criteria for 
a severe muscle injury as defined in 38 C.F.R. § 4.56(d)(4).

The record does not contain evidence of a shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring.  The veteran was not 
hospitalized for an extensive period of time.  The veteran's 
scars have also not been shown to be ragged, more than mildly 
depressed, or adherent.  Loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area has also not 
been demonstrated.  His muscles have also not been noted to 
swell or harden abnormally in contraction.  X-rays have also 
not revealed evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile and there has been no demonstration of visible 
or measurable atrophy, adaptive contraction of an opposing 
group of muscles, atrophy of muscle groups not in the track 
of the missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.

The criteria for an evaluation in excess of 20 percent under 
DC 5302, requiring severe disability for a minor upper 
extremity have also not been met.  At the time of the 
veteran's August 2002 VA examination, there was no evidence 
of tendon damage.  There was no muscle herniation.  The 
veteran was able to move the shoulder to accomplish the 
activities of daily living.  Moreover, abduction was from 0 
to 120 degrees, flexion was from 0 to 100 degrees, and 
internal and external rotation was from 0 to 60 degrees. 

Furthermore, at the time of the February 2003 VA examination, 
there did not appear to be any tendon damage and there was no 
bone or joint damage.  The veteran was described as having 
fair strength in his left arm and there was no muscle 
herniation.  He was able to abduct his shoulder to 105 
degrees, forward flex to 120 degrees, extend and externally 
rotate his shoulder to 50 degrees actively and 90 degrees 
passively and to internally rotate his shoulder to 90 degrees 
with popping and crepitus in that joint.  As such, the 
criteria for a 30 percent evaluation, requiring severe 
impairment, have not been met.  

An increased evaluation would also not be warranted under 
Codes 5200, 5201, and 5202, since the clinical evidence does 
not show that the left shoulder is ankylosed, that left 
shoulder abduction is limited to 25 degrees from the side, or 
that there is nonunion/fibrous union of the left humerus or 
loss of the left humeral head.  

The Board notes that the veteran has complained of left 
shoulder problems on numerous occasions.  However, based upon 
the objective medical findings there is no clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under these criteria.  Specifically, loss 
of functioning arising from pain and weakness does not raise 
the veteran's level of disability to that of severe 
impairment or that akin to ankylosis, recurrent dislocation, 
or limitation of motion of the arm to 25 degrees from the 
side.  

As to the injury to the triceps involving Muscle Group VI, 
there has been no evidence of fascial defect, atrophy, 
impaired tone, impaired function, or metallic fragments.  
There has also been no evidence of flexion of the forearm 
being limited to 100 degrees or extension of the forearm 
being limited from 45 to 60 degrees. Thus, an increased 
evaluation would not be warranted under DCs 5206, 5207, or 
5306.  

With regard to the scar resulting from the left shoulder 
shrapnel wound, the Board notes that the regulations 
governing scar codes were changed during the course of the 
veteran's appeal.  

VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. Id.  The Board has reviewed 
the appellant's claim under both the "old" and "new" 
criteria, and based on this review, it finds that the new 
criteria are not more favorable to the appellant.  The new 
criteria are more beneficial to veteran's with a more 
extensive scar area.  

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

With regard to the old rating criteria, the area underlying 
the veteran's scar has been found to be painful and tender to 
the touch.   As such, a 10 percent disability evaluation is 
warranted under Diagnostic Code 7804.  This is the highest 
schedular disability evaluation under this Code.  As noted 
above, a 10 percent disability evaluation under Diagnostic 
code 7803 requires poorly nourished scars with repeated 
ulceration.  There has been no demonstration of either poor 
nourishment or repeated ulceration with regard to the scar.  
As to limitation of motion, there has been no limitation of 
motion associated with the scar.  Moreover, the veteran has 
been assigned a separate disability evaluation for the muscle 
injuries caused by the shrapnel wound which led to the scar.  

As to the new criteria, the Board notes that an increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's scar area does not exceed 39 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803 as 
the veteran's scar has not been shown to be unstable.  As to 
DC 7804, the Board notes that the veteran has reported that 
his scar is painful, which warrants a 10 percent disability 
evaluation.  Finally, as to DC 7805, the Board notes that the 
veteran has been assigned a separate disability evaluation 
for the resulting residuals of the shrapnel wound.  

With regard to any neurological impairment resulting from the 
left shoulder/left triceps shrapnel wound, the Board notes 
that neuritis, cranial or peripheral, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2003).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2003).

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a (2003).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the evaluation should 
be for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Note preceding Diagnostic Code 8516 (2003) 

Diseases of the peripheral nerves include paralysis of the 
ulnar nerve under Diagnostic Code 8516.  Complete paralysis, 
productive of the griffin claw deformity, due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminencies, loss of extension of ring and little fingers, 
cannot spread fingers (or reverse), cannot adduct thumb, 
flexion of wrist weakened, is evaluated as 50 percent 
disabling. Incomplete paralysis that is severe is evaluated 
as 30 percent disabling; moderate, as 20 percent disabling; 
and mild, as 10 percent disabling. 

At the time of his February 2003 VA examination, the veteran 
reported having a pins and needles sensation in the left 
shoulder and posterior left arm.  He also noted having 
numbness and tingling down his left arm and hand.  Physical 
examination revealed decreased sensitivity to pin prick in 
the fourth and fifth digit of the left hand and the 
posterolateral surface of the left arm up to the shoulder 
area.  Moreover, the examiner diagnosed the veteran as having 
weakness of the left arm and ulnar neuropathy.  These 
findings equate to mild incomplete paralysis and warrant a 10 
percent disability evaluation under DC 8516.  An evaluation 
in excess of 10 percent is not warranted as the veteran has 
not been shown to have moderate incomplete paralysis of the 
left ulnar nerve at any time.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his PTSD, left and right varicoceles, residuals of a 
shell fragment wound of the left shoulder, with Muscle Group 
II involvement, or residuals of a left triceps injury, with 
Muscle group VI involvement.  While the veteran is currently 
in receipt of Social Security Disability benefits, the 
primary disability listed as causing his unemployability, 
lumbar spine problems, is not a service-connected disability.  
Moreover, the currently assigned schedular disability 
evaluations contemplate interference with employment and loss 
of time from work.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected PTSD, left and right varicoceles, 
residuals of a shell fragment wound of the left shoulder, 
with Muscle Group II involvement, and residuals of a left 
triceps injury, with Muscle group VI involvement, and that 
the record does not suggest, based upon these findings 
documented within the clinical reports, that the appellant 
has an "exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

A 50 percent evaluation for PTSD is granted subject to 
regulations governing monetary benefits.

A compensable evaluation for right and left varicoceles is 
denied.  

An increased evaluation for residuals of a shell fragment 
wound of the left shoulder, with Muscle Group II involvement, 
is allowed to the extent that an additional 10 percent 
evaluation for tender scars as a residual of shell fragment 
wounds to the left shoulder, with Muscle Group II 
involvement, is granted subject to regulations governing 
monetary benefits.

An increased evaluation for residuals of a left triceps 
injury, with Muscle Group VI involvement is allowed to the 
extent that a 10 percent evaluation for mild incomplete 
paralysis of the ulnar nerve is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

With regard to the veteran's claim for an increased 
evaluation for furunculosis of the buttocks, the Board is of 
the opinion that the current evidence is insufficient to 
properly rate the veteran's service-connected condition. 

Specific reference is made to the portion of the new criteria 
which addresses the percentage of the body affected.  

For a 30 percent disability evaluation under the new 
criteria, 20 to 40  percent of the entire body or 20 to 40 
percent of the exposed area must be affected.  For a 
10 percent disability evaluation, at least 5 percent but less 
than 20 percent or at least 5 percent but less than 20 
percent of the exposed area must be covered.  Based upon the 
reported findings the Board is unable to ascertain the 
percentage of the body affected.

The Board also notes that the Court has held that in the case 
of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  Moreover, where the Board makes a decision based on 
an examination report that does not contain sufficient 
detail, remand is required "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his furunculosis 
of the buttocks.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.

The examiner is also requested to comment 
on the following:  the percentage of the 
entire body affected by the furunculosis 
of the buttocks; the percentage of the 
exposed areas of the body which are 
affected; the use or nonuse of systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs, and if use is 
required, the duration of use during the 
last 12 month period.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected disabilities.  All necessary 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder must be made available 
for review by the examiner.  Following 
the examination, the examiner is 
requested to render an opinion as to 
whether the veteran is unemployable.  If 
the veteran is deemed to be unemployable, 
the examiner is requested to render an 
opinion as to the cause of the 
unemployability and whether the veteran 
would be unemployable based solely upon 
his service-connected disabilities.

3.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



